Fourth Court of Appeals
                               San Antonio, Texas
                                    December 4, 2019

                                   No. 04-19-00239-CV

                                 Debora Alisa DARDEN,
                                        Appellant

                                            v.

                                 Darrell Keith DARDEN,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17644
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before December 19, 2019.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court